Fourth Court of Appeals
                                 San Antonio, Texas
                                     February 22, 2021

                                    No. 04-20-00392-CV

                           Sherry CAGLE n/k/a Sherry Schwartz,
                                      Appellant

                                             v.

     Mario CUELLAR, Norma Cuellar, James Donald Cagle, and Hannah Funding LLC.,
                                    Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-01910
                         Honorable Laura Salinas, Judge Presiding


                                      ORDER

      Appellees’ brief was due by February 14, 2021. On February 12, 2021, appellees filed an
unopposed motion requesting a forty-five day extension of time. After consideration, we
GRANT the motion and ORDER the brief due by March 31, 2021.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of February, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court